DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 8-12, filed 7/23/21, with respect to claims 1-23 have been fully considered and are persuasive.
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display driver and specifically including “the first driving circuit is further configured to output a reference image signal to the first output pad and the second driving circuit, in response to a power down signal, wherein the first amplifier is configured to be turned on to output the reference image signal to the first output pad and the second amplifier is configured to be turned off, in response to the power down signal, and wherein the second driving circuit is further configured to output the reference image signal received from the first amplifier to the second output pad in response to the power down signal.”
In regards to claim 8, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display driver and specifically including “the first driving circuit is configured to output a first image signal to the first sub-pixel column when the display driver operates in a first mode, and is further configured to output a reference image signal to a first output pad of the first driving circuit and the second driving circuit when the display driver operates in a second mode, wherein the second driving circuit is configured to output a second image signal to the second sub-pixel column when the display driver operates in the first mode, and is further configured to output the reference image signal received from the first amplifier to the second sub-pixel column when the display driver operates in the second mode, wherein the first amplifier is configured to be turned on to output the reference image 3Application No. 16/562,899Docket No. 023083.0015signal and the second amplifier is configured to be turned off, in response to the display driver operating in the second mode, and wherein the power consumed by the display driver in the first mode is greater than the power consumed by the display driver in the second mode.”
In regards to claim 13, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display driver and specifically including “the first driving circuit is further configured to output a first reference image signal corresponding to first reference image data to the first output pad, the second driving circuit., and the third driving circuit in response to a power down signal, wherein the second driving circuit is further configured to output a second reference image signal corresponding to second reference image data to the second output pad, the first driving circuit, and the third driving circuit in response to the power down signal, wherein the first amplifier and the second amplifier each are configured to be turned on to output the first and second reference image signals, respectively, and the third amplifier is configured to be turned off, in response to the power down signal, and wherein the third driving circuit is further configured to output any one of the first reference image signal and the second reference image signal in response to the power down signal.”
In regards to claim 19, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display device comprising a display panel and a display driving device and specifically including “in the power down mode, a first amplifier of a first driving circuit of the plurality of driving circuits is configured to be turned on to output a reference image signal, and a second amplifier of a second driving circuit of the plurality of driving circuits is configured to be turned off, in response to a power down signal; wherein, in the power down mode, the first driving circuit is configured to output the reference image signal to the second driving circuit and to a first output pad in response to the power down signal, and wherein the second driving circuit is configured to output the reference image signal6Application No. 16/562,899Docket No. 023083.0015 received from the first amplifier to a second output pad in response to the power down signal.”
In regards to claim 21, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display driver and specifically including “the first driving circuit is further configured to output a reference image signal to the first output pad and the plurality of driving circuits in response to a power down signal, wherein the first amplifier is configured to be turned on to output the reference image signal and the second to nth amplifiers are configured to be turned off, in response to the power down signal, and wherein the plurality of driving circuits are further configured to output the reference image signal received from the first amplifier to the second to nth output pads in response to the power down signal.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        8/17/21

			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623